           Case 2:15-cv-05853-MMB Document 92 Filed 01/19/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF PENNSYLVANIA

    ARTHUR BEDROSIAN,                              )
                                                   )
             Plaintiff,                            )     Case No. 2:15-cv-05853
                                                   )
             v.                                    )
                                                   )
    UNITED STATES OF AMERICA, et al.,              )
                                                   )
              Defendants.                          )
    ______________________________________         )

     RESPONSE TO PLAINTIFF’S STATEMENT REGARDING THE FBAR PENALTY

         As the Government explains at dkt. no. 91, the judgment amount ($1,371,371 as of

January 4, 2021) is a straightforward result of applying payments and accruals to the original

assessment of $975,789. Once willfulness has been established, the amount of the original

assessment is proper because Bedrosian has conceded it to be, the court has found it to be, and it

is in any case 50% of a bank account balance that the Government has proved. See dkt. no. 91.

         Bedrosian stakes out the extreme position that the judgment should be for zero dollars

because, he states, there is nothing to support the assessment amount of $975,789. He is wrong.

First, in focusing on the supposed lack of evidence during trial, Bedrosian ignores that the

penalty amount was established to be 50% of the relevant bank account balance well before trial,

due to his own admissions and this Court’s earlier ruling. See id. at 2. Plus, the proper penalty

could be independently determined by taking 50% of the account balance at the time of violation,

a number the Government proved at trial.1



1
  Exhibit U is a declaration from a custodian at UBS concerning business records, and it
identifies Exhibit R by referring to its production number. None of the cases Bedrosian cites
against admitting Ex. R are relevant. Here, unlike U.S. v. Pellulo, the Government has a
         Case 2:15-cv-05853-MMB Document 92 Filed 01/19/21 Page 2 of 3




       Bedrosian complains that he was not able to cross examine a witness about the

calculation of the penalty amount. He cites the generality that due process requires being able to

cross examine witnesses. Bedrosian was afforded this right: he cross examined the

Government’s witness. The cross examination right does not compel the Government to put up

unnecessary witnesses (so that Bedrosian can cross examine them) if the relationship of the

penalty amount and the bank balance is already established. Nor must the Government put

someone on the stand just to do math and take 50% of an amount established by judicial

admission or documents. 2

       If the Court nonetheless finds that there is not enough in the record to support the amount

of the assessment, the proper remedy would be to remand the matter to the agency, rather than to

enter a zero dollar judgment. See United States v. Rum, 2019 WL 3943250, at *9 (M.D. Fla.

Aug. 2, 2019) (“If a court finds that an agency acted arbitrarily and capriciously, the proper

course ‘is to remand to the agency for additional investigation or explanation.’”) (citing Florida

Power & Light Co. v. Lorion, 470 U.S. 729, 744, 105 S. Ct. 1598, 84 L. Ed. 2d 643 (1985).




declaration from a records custodian. Cf. 964 F.2d 193, 201 (3d Cir. 1992). Here, unlike
Saldana, the Government is not offering as evidence a document it prepared. U.S. v. Saldana,
2010 WL 3119967 (D.V.I. 2010). In Uitts, a party sought to use records containing questionably
relevant analysis — here we have no analysis, only a record reflecting a bank account balance.
Cf. Uitts v. G.M. Corp., 411 F.Supp. 1380 (E.D. Pa. 1974). Last, there is no indicia that this UBS
bank account record was prepared in anticipation of litigation. Cf. AAMCO Transmissions, Inc.
v. Baker, 591 F.Supp.2d 788 (E.D. Pa. 2008).
2
 Nancy Beasley did not need to explain why the assessment amount was correct, given the other
evidence and the conceded facts. Her testimony instead was about when the assessment was
made and when the demand for payment was sent – facts important in calculating accruals on the
original assessment.
         Case 2:15-cv-05853-MMB Document 92 Filed 01/19/21 Page 3 of 3




Dated: January 19, 2021                              Respectfully submitted,

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     /s/ Nishant Kumar
                                                     NISHANT KUMAR
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     Post Office Box 227
                                                     Washington, DC 20044
                                                     Tel: (202) 514-2986
                                                     Fax: (202) 514-6866
                                                     Nishant.kumar@usdoj.gov

                                                     On behalf the United States



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system.
                                              /s/ Nishant Kumar
                                              NISHANT KUMAR
                                              Trial Attorney, Tax Division
                                              United States Department of Justice
                                              P.O. Box 227
                                              Washington, DC 20044
                                              Tel: (202) 514-2986
                                              Fax: (202) 514-6866
                                              Nishant.kumar@usdoj.gov
